Holdom, J., concurs. Mr. Presiding Justice Taylor specially concurring: I concur, but not on the ground that such a_ municipal corporation is not in any way liable for negligence. Bedtke v. City of Chicago, 240 Ill. App. 493. This court said in that case: “In our judgment, bearing in mind that the present ill-defined doctrine seems to have arisen from a misconception of early law, the ordinary principles of the law pertaining to torts ought to apply to a municipal corporation; in other words, such a corporation, like any other principal, should be liable for the torts of its agents, and the distinction between governmental and ministerial functions, used in determining the liability of a municipal corporation for negligence in affirmative conduct, should be abandoned. 24 Yale Law journal 229; 4 Dillon, Mun. Corp. p. 3002.” We quoted therein with approval the following language: “In the undertaking of an affirmative course of conduct it is immaterial that the duty being performed is a public one from which the municipality derives no profit. Liability should be based upon the exaction of the law that everyone, in the performance of an affirmative course of conduct, must at his peril measure up to a standard of due care.” There being no difference, in my judgment, between one municipal corporation and another, as regards lia^ bility in tort, whether the corporation runs a park system, a sanitary district, or a city, in the instant case I concur in the majority opinion solely on the ground that the declaration failed to allege sufficient facts to make out a cause of action in tort.